Case: 18-14170    Date Filed: 07/22/2019   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-14170
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:18-cv-23198-CMA



CHARLES EDWARD STALLWORTH,

                                                                  Plaintiff-Appellant,

                                     versus

WAYNE DAVID COLLINS,
Assistant State Attorney, in Individual and Official Capacity,

                                                                 Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 22, 2019)

Before TJOFLAT, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 18-14170     Date Filed: 07/22/2019    Page: 2 of 4


      Charles Stallworth, proceeding pro se, filed a civil complaint against Wayne

Collins, an assistant state attorney in the State of Florida. Stallworth brought suit

under 42 U.S.C. § 1983 and claims that the assistant state attorney violated his

Fourteenth Amendment rights by “discharging” an indictment against him in 2001

and failing to re-file a new indictment before a grand jury. Stallworth was then

tried in state court and convicted of first-degree murder and related charges and

sentenced to life in prison. He requests “injunctive relief commanding the

correction of the unlawful imprisonment that was not authorized by law, and to

release [him] from all restraints of the Florida Department of Correction[s] in

which he is illegally detained based upon a void indictment.” The District Court

found that Stallworth’s complaint fails to state a viable claim and dismissed it sua

sponte. He now appeals the dismissal.

      Stallworth was proceeding in forma pauperis. Thus, the District Court was

required to dismiss his case if it determined his complaint was “frivolous or

malicious,” 28 U.S.C. § 1915(e)(2)(B)(i), or “fail[ed] to state a claim on which

relief may be granted,” id. § 1915(e)(2)(B)(ii). “[A]n action is frivolous if it is

‘without arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528,

531 (11th Cir. 2002) (quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir.

2001)). We review the District Court’s dismissal for failure to state a claim de




                                           2
                Case: 18-14170        Date Filed: 07/22/2019       Page: 3 of 4


novo, “viewing the allegations in the complaint as true.” Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997).

       Section 1983 provides a cause of action for private citizens to sue

government actors who violate their constitutional rights and other federal laws.

See 42 U.S.C. § 1983. The challenged conduct must have (1) deprived the plaintiff

of a right secured by the Constitution or laws of the United States and (2) been

committed by a person acting under color of state law. Focus on the Family v.

Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1276–77 (11th Cir. 2003).

       But § 1983 does have a limit. For example, the Supreme Court has said that

       a state prisoner’s § 1983 action is barred (absent prior invalidation)—
       no matter the relief sought (damages or equitable relief), no matter the
       target of the prisoner’s suit (state conduct leading to conviction or
       internal prison proceedings)—if success in that action would
       necessarily demonstrate the invalidity of confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81–82, 125 S. Ct. 1242, 1248 (2005). 1

       Here, Stallworth is challenging the merits of his conviction and sentence, but

he has not shown that either was previously invalidated. Thus, his § 1983 action is
       1
          This explanation in Wilkinson derives from the Court’s earlier decisions in Preiser v.
Rodriguez, 411 U.S. 475, 93 S. Ct. 1827 (1973), and Heck v. Humphrey, 512 U.S. 477, 114 S. Ct.
2364 (1994). In Preiser, the Court held “that when a state prisoner is challenging the very fact or
duration of his physical imprisonment, and the relief he seeks is a determination that he is
entitled to immediate release or a speedier release from that imprisonment, his sole federal
remedy is a writ of habeas corpus.” 411 U.S. at 500, 93 S. Ct. at 1841. In Heck, the Court held
that, “to recover damages for allegedly unconstitutional conviction or imprisonment, or for other
harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a §
1983 plaintiff must prove that the conviction or sentence” (1) “has been reversed on direct
appeal,” (2) “expunged by executive order,” (3) “declared invalid by a state tribunal authorized
to make such determination, or” (4) “called into question by a federal court’s issuance of a writ
of habeas corpus, 28 U.S.C. § 2254.” 512 U.S. at 486–87, 114 S. Ct. at 2372 (footnote omitted).
                                                3
                 Case: 18-14170        Date Filed: 07/22/2019         Page: 4 of 4


barred. And because he “is challenging the very fact . . . of his physical

imprisonment” and “seeks . . . a determination that he is entitled to immediate

release . . . from that imprisonment, his sole federal remedy is a writ of habeas

corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct. 1827, 1841 (1973).

Thus, his suit under § 1983 has no arguable merit in law. 2

       The judgment of the District Court is

       AFFIRMED.




       2
          As an alternative holding, the District Court found that Stallworth’s claim was barred
because the assistant state attorney is entitled to prosecutorial immunity. But because Stallworth
asks for injunctive relief, not damages, the assistant state attorney is not entitled to prosecutorial
immunity. Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000) (per curiam). This error was
harmless because Stallworth’s complaint must be dismissed for the reasons we explained above.
                                                  4